Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
The appellants have mistaken their remedy. The application of Sherry to set aside his confession of judgment, does not address itself to the conscience or consideration of the Court. For aught that appears from his affidavit, the claim was just, and the judgment ought to have been confessed. Besides, it is no wise clear that he could be allowed thus to come in and impeach his former acts. So far as Provost, who claims to be a junior judgment creditor, is concerned, he has no rights whatever in this proceeding, and must resort to a Court of Chancery if he is dissatisfied with the judgment.
The order of the Court below is affirmed.